EDGERTON, Associate Justice.
The will of Lemuel F. Clark provided for the division of his real estate, upon the termination of a trust, “equally among all my children * * * and if any of my said children should die before such division is made, it is my will and intention that the child or children of any such deceased child or children shall receive the same share of my estate as his, her or their parent would be entitled to if living.” Before the termination of the trust the testator’s son Blake died, leaving four children and a granddaughter. Appellant, the granddaughter, is the daughter of Blake’s daughter Margaret, who died before he did. The question is whether appellant is entitled to share in the distribution of the trust property. This depends on whether the testator’s reference to the “child or children” of his deceased child is to mean what it says, or is to be expanded to include a grandchild of the deceased child. It is settled that the word children, used in a will to express kinship, includes only immediate offspring unless there is evidence that the testator intended a broader sense.1 As there is no such evidence here, appellant is excluded.
Affirmed.

 Allen v. Reed, 57 App.D.C. 78, 17 F.2d 666; Billingsley v. Bradley, 166 Md. 412, 171 A. 351, 104 A.L.R. 274; In re Schaufele’s Will, 252 N.Y. 65, 168 N.E. 831; Bushman v. Fraser, 322 Ill. 579, 158 N.E. 611; Note, 104 A.L.R. 282.